USCA11 Case: 21-10267      Date Filed: 04/12/2022      Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-10267
                   Non-Argument Calendar
                  ____________________

BLANCA MARISOL MONCADA,
BEATRIZ MARISOL CASTRO-MONCADA,
                                                        Petitioners,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.
                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A208-778-595
                   ____________________
USCA11 Case: 21-10267              Date Filed: 04/12/2022   Page: 2 of 8




2                            Opinion of the Court              21-10267


Before JILL PRYOR, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
      Blanca Marisol Moncada and her daughter seek review of
the Board of Immigration Appeals’ (“BIA”) final order affirming the
Immigration Judge’s (“IJ”) denial of Moncada’s application for asy-
lum, withholding of removal, and relief under the United Nations
Convention Against Torture and Other Cruel, Inhuman, or De-
grading Treatment or Punishment (“CAT”). After careful review,
we dismiss in part and deny in part the petition.
                                         I.
        Moncada and her daughter Beatriz, both natives and citizens
of Honduras, were given notices to appear charging them as re-
movable as noncitizens present in the United States without being
admitted or paroled. Both conceded removability; Moncada ap-
plied for asylum, withholding of removal, and CAT relief.
Moncada alleged that she suffered past persecution and had a well-
founded fear of future persecution based on membership in a par-
ticular social group, “[m]others of females that are of child-bearing
age claimed by men in transnational criminal organizations.” AR at
202. 1 Beatriz is a derivative beneficiary of Moncada’s claims; she did
not file her own application for relief.



1   “AR” is the administrative record.
USCA11 Case: 21-10267        Date Filed: 04/12/2022    Page: 3 of 8




21-10267               Opinion of the Court                       3

       In her application and at a hearing before an IJ, Moncada as-
serted that a man named Eduardo, a member of the MS-13 gang,
began pursuing a relationship with Beatriz. Moncada understood
Eduardo to be dangerous and someone who would not take no for
an answer. Eduardo once showed Moncada’s son, Fernando, tat-
toos that he said represented families or women that he had killed
because they refused his advances. And gang members who ex-
tracted monthly bribes from Moncada’s business told her they
were not going to request a monthly bribe; rather, they said, “We
want your daughter.” Id. at 140.
       Eduardo communicated his desires to Beatriz through a
woman named Maria Jose Montalvan. Montalvan made repeated
harassing phone calls to Beatriz. Montalvan also came to
Moncada’s home one day and told her that she knew where
Moncada’s bank was, where her children went to school, that her
husband was living in Miami, and what days the family went to
church. Later that night, Montalvan and Eduardo came to
Moncada’s house; they screamed obscenities and Beatriz’s name
while throwing beer bottles at the family’s front door. The two as-
sailants threatened to burn down the house if Beatriz did not come
out of the home and leave with them. Moncada and Beatriz fled
the next day. Moncada believed Eduardo would carry out his
threats because she was raped when she was young, her attacker
continued to threaten her, and he nonetheless later became a police
officer.
USCA11 Case: 21-10267        Date Filed: 04/12/2022     Page: 4 of 8




4                      Opinion of the Court                21-10267

       The IJ denied her claims for asylum, withholding of re-
moval, and CAT relief. The IJ concluded that Moncada was credi-
ble but found that she had failed to meet her burden to establish
that she had been the victim of past persecution or that she had a
well-founded fear of future persecution in Honduras. The IJ ex-
plained that Moncada had never been physically harmed in connec-
tion with the reason she and her daughter left Honduras for the
United States, and the threats she received were insufficient to con-
stitute persecution. Further, the IJ found, even if the threats had
constituted persecution, Moncada had not shown that the threats
were made on account of a protected ground. Moncada’s proposed
particular social group, “mothers of females that are of child-bear-
ing age claimed by men in transnational criminal organizations,”
was not a valid social group, and she was not necessarily targeted
because of her membership in that group. The IJ considered that
Moncada’s proposed social group may be better described as a
“family kinship”— a different protected ground—but concluded
that even so, she had not been threatened because she was her
daughter’s mother but because she may have resisted Eduardo’s
attempts to seize her daughter.
       The IJ also found that Moncada had failed to establish that
Honduran authorities would be unwilling or unable to protect her,
especially considering that she had not reported any of the inci-
dents despite having filed police reports for past assaults. And, the
IJ found, Moncada had failed to show that she could not safely re-
locate to another part of Honduras.
USCA11 Case: 21-10267         Date Filed: 04/12/2022    Page: 5 of 8




21-10267               Opinion of the Court                         5

       Having concluded that Moncada failed to show past perse-
cution, for most of the same reasons the IJ further found that she
had failed to establish a well-founded fear of future persecution on
account of a protected ground. And given that she had not met the
standards for asylum, the IJ explained that Moncada had failed to
demonstrate eligibility for withholding of removal, which sets a
higher standard of proof. Finally, the IJ concluded that Moncada
was ineligible for CAT relief because she had failed to establish that
it was more likely than not that she would be tortured with the
consent or acquiescence of Honduran authorities upon her return
to her home country.
        Moncada appealed to the BIA, specifically challenging the
IJ’s determinations as to past and future persecution. She argued
that she had suffered from past persecution despite not having been
physically injured. She explained that she feared Eduardo would
kill her and her daughter and knew he had the power to hurt them.
She argued that her fear for her daughter’s life satisfied her burden.
And, she argued, her fear was reasonable.
        The BIA affirmed the IJ’s decision. The BIA “affirm[ed] the
[IJ’s] conclusion that [Moncada] did not establish that any past
harm she suffered and that she fears she will suffer in the future was
or will be on account of her membership in a valid particular social
group, family or kinship ties, or any other ground protected by”
the Immigration and Nationality Act. Id. at 3. The BIA continued,
“[b]ecause [Moncada’s] claims are fatally flawed on this ground, it
is unnecessary to consider the other aspects of the [IJ’s] decision.”
USCA11 Case: 21-10267         Date Filed: 04/12/2022      Page: 6 of 8




6                       Opinion of the Court                  21-10267

Id. at 4. The BIA further determined that Moncada had not estab-
lished that, if returned to Honduras, it was more likely than not
that she would experience torture with the consent or acquies-
cence of the Honduran government.
       Moncada petitioned this Court for review.
                                  II.
       We review only the BIA’s decision, except to the extent that
it expressly adopts the IJ’s decision. Perez-Zenteno v. U.S. Att’y
Gen., 913 F.3d 1301, 1306 (11th Cir. 2019). Findings by the IJ that
the BIA did not reach are not properly before us. Lopez v. U.S.
Att’y Gen., 504 F.3d 1341, 1344 (11th Cir. 2007).
        We review our subject matter jurisdiction de novo. Amaya-
Artunduaga v. U.S. Atty. Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).
We lack jurisdiction to consider a claim raised in a petition for re-
view unless the petitioner has exhausted her administrative reme-
dies by presenting that claim to the BIA. Indrawati v. U.S. Att’y
Gen., 779 F.3d 1284, 1297 (11th Cir. 2015); see 8 U.S.C. § 1252(d)(1)
(providing that this Court “may review a final order of removal
only if . . . the alien has exhausted all administrative remedies avail-
able to the alien as of right”). We lack jurisdiction to review an un-
exhausted issue, even if the BIA considers the issue sua sponte.
Amaya-Artunduaga, 463 F.3d at 1250. To exhaust an issue, a peti-
tioner need not “use precise legal terminology” or proffer a well-
developed argument, but the petitioner must “provide information
USCA11 Case: 21-10267         Date Filed: 04/12/2022    Page: 7 of 8




21-10267               Opinion of the Court                         7

sufficient to enable the BIA to review and correct any errors” alleg-
edly made by the IJ. Indrawati, 779 F.3d at 1297–98.
                                 III.
       In her petition for review, Moncada argues that the BIA
erred in finding that she had not asserted membership in a cogniza-
ble particular social group. She argues that the BIA erred in con-
cluding she was not entitled to CAT relief because she had not met
her burden to show that it was more likely than not that she would
be tortured with consent or acquiescence of the Honduran govern-
ment. And she argues that the IJ erred in finding that: she was not
being targeted because she is Beatriz’s mother; she had not shown
past persecution because Eduardo and Montalvan had not acted on
their threats; her failure to report the incidents to authorities de-
feated her argument that Honduran authorities would be unwill-
ing or unable to protect her; and she failed to show she could not
safely relocate within Honduras.
       We lack jurisdiction to consider Moncada’s challenges to the
BIA’s order. Moncada did not argue before the BIA either that the
harm she suffered or feared would be on account of her member-
ship in her asserted social group, or that it was more likely than not
that she would be tortured with the consent or acquiescence of the
Honduran government. Thus, she failed to exhaust her administra-
tive remedies as to these issues. Indrawati, 779 F.3d at 1297–98. The
fact that the BIA sua sponte addressed the issues Moncada now
raises does not permit us to reach them. Amaya-Artunduaga, 463
USCA11 Case: 21-10267        Date Filed: 04/12/2022    Page: 8 of 8




8                      Opinion of the Court               21-10267

F.3d at 1250. We therefore dismiss in part Moncada’s petition for
review.
      Moncada challenges several of the IJ’s findings, but the BIA
expressly declined to adopt those findings, so they “do[] not form
any part of the order currently under review.” Lopez, 504 F.3d at
1344. Because we are not permitted to review these findings that
the BIA did not adopt, see id., we deny in part the petition for re-
view.
      PETITION DISMISSED IN PART, DENIED IN PART.